DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over TANIGAWA et al. (JP 2004282169, English translation, provided in previous office action to the parent application, 17/085,253) in view of Khoshnevisan et al. (US 2020/0205149).
With regard claim 1, TANIGAWA et al. discloses A method of operating a wireless communication network to serve a wireless User Equipment (UE) over a communication link (between core network and base station), the method comprising:
a wireless network core (fig.3 elements 103&104) identifying a wireless access node and a radio band for the wireless UE (para.25-26, 33, where control station transmits signal containing proper data rate that to be used by base station and UE); 
the wireless network core selecting a data rate for the wireless UE based on the radio band for the wireless UE (Fig.6 and para.32-33, where the data rate level is considered as case 1-3, … and base on the three cases a new data rate is established (selected) and transmitted to Radio station 102); 
the wireless network core exchanging user data with the wireless access node over the communication link using the selected data rate (fig.3 and para.26, where control station 103 continues monitoring the mobile station  101 via dedicated channel); 
the wireless access node exchanging the user data with the wireless network core over the communication link using the selected communication link data rate (fig.2 element 201 and Fig.3 element 305, para.23-26, where the radio base station receives signal (by element 201) from control station 103 (via element 305), wherein the received signal contains new data rate); and 
the wireless access node wirelessly exchanging the user data with the wireless UE over the radio band UE (para.24 & 34, where receives information on the initial transmission rate by wireless communication with the wireless base station 102) over the serving one of the radio bands (para.34,  where the individual channel been used for communication between radio base station 102 and mobile station 101 is considered as radio band).
	TANIGAWA et al. discloses establishing a data rate between a core network and a base station (Fig.1 and Abstract and para.13-17, where the communication link is between the core network (element 104) and base station (element 102)) and use the established data rate to connect to the base station via a communication network (Fig.1, where the communication link is between the core network (element 104) and base station (element 102)). 
By definition, Backhaul is the connection between the core network and small networks (such as base stations) and Backhaul data rate is the data rate established between core network and base station(s) via the communication link, where the communication link is called Backhaul link.  
TANIGAWA et al. discloses all of the subject matter as described in the above paragraph except for specifically teaching a backhaul link.
	However, Khoshnevisan et al. teaches a backhaul link (Fig.1 elements 132 para.84, Fig.2 element s 132a-132b) between a core network (Fig.1 element 130) and basestation (Fig.1 elements 105 and Fig.2 elements 105a-105b) in order to increase data rates and coordination capability (para.166). 
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to include a backhaul link as taught by Khoshnevisan et al. into TANIGAWA’s communication system (Fig.1) to have many base stations so as to increase data rates and coordination capability.
With regard claim 11, which is a wireless communication network claim related to claim 1, all limitation is contained in claim 1. The explanation of all the limitation is already addressed in the above paragraph.
Claims 2, 3, 5-7, 9, 12, 13, 15-17 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over TANIGAWA et al. (JP 2004282169, English translation, provided in previous office action to the parent application, 17/085,253) and Khoshnevisan et al. (US 2020/0205149) as applied to claim 1 above, and further in view of DAO et al. (US 2018/0262924).
With regard claim 2, the modified circuit of TANIGAWA et al. and Khoshnevisan et al. teaches all of the subject matter as described in the above paragraph except for specifically teaching wherein the wireless network core selecting the backhaul data rate based on the radio band comprises selecting an average data rate based on the radio band.
	However, DAO et al. teaches wherein the wireless network core selecting the backhaul data rate based on the radio band comprises selecting an average data rate based on the radio band (Fig.2 elements CN130 and para.58 and 79, where the NWDA 237 may run a traffic engineering optimization process to find the best UP path selection and averaged bit rate of traffic flows) in order to find the best UP path selection and averaged bit rate of traffic flows (para.79). 
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to include wherein the wireless network core selecting the backhaul data rate based on the radio band comprises selecting an average data rate based on the radio band as taught by DAO et al. into the modified circuit of TANIGAWA et al. and Khoshnevisan et al. so as to find the best UP path selection and averaged bit rate of traffic flows.
With regard claim 3, the modified circuit of TANIGAWA et al. and Khoshnevisan et al. teaches all of the subject matter as described in the above paragraph except for specifically teaching wherein the wireless network core selecting the backhaul data rate based on the radio band comprises selecting an Ambient Bit Rate (AMBR) based on the radio band.
	However, DAO et al. teaches wherein the wireless network core selecting the backhaul data rate based on the radio band comprises selecting an Ambient Bit Rate (AMBR) based on the radio band (Fig.2 elements CN130 and 237 and para.79, where the NWDA 237 may run a traffic engineering optimization process to find the best UP path selection and averaged bit rate of traffic flows and PDU sessions (e.g. any of the GBR, MBR, AMBR) at a certain time of the day …) in order to find the best UP path selection and averaged bit rate of traffic flows (para.79). 
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to include wherein the wireless network core selecting the backhaul data rate based on the radio band comprises selecting an Ambient Bit Rate (AMBR) based on the radio band as taught by DAO et al. into the modified circuit of TANIGAWA et al. and Khoshnevisan et al. so as to find the best UP path selection and averaged bit rate of traffic flows.
With regard claim 5, the modified circuit of TANIGAWA et al. and Khoshnevisan et al. teaches all of the subject matter as described in the above paragraph except for specifically teaching wherein the wireless network core selecting the backhaul data rate based on the radio band comprises a Session Management Function (SMF) selecting the backhaul data rate based on the radio band.
	However, DAO et al. teaches wherein the wireless network core selecting the backhaul data rate based on the radio band comprises a Session Management Function (SMF) selecting the backhaul data rate based on the radio band (Fig.2 elements CN130 and 235 and para.79, where the averaged bit rate calculated by the traffic engineering optimization process may be used as a QoS recommendation for traffic flows and the “best path” (e.g. optimal path) calculated by the traffic engineering process may be sent to the PCF 236, and the SMF 235 may obtain the recommended UP path ...) in order to find the best UP path selection and averaged bit rate of traffic flows (para.79). 
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to include wherein the wireless network core selecting the backhaul data rate based on the radio band comprises a Session Management Function (SMF) selecting the backhaul data rate based on the radio band as taught by DAO et al. into the modified circuit of TANIGAWA et al. and Khoshnevisan et al. so as to find the best UP path selection and averaged bit rate of traffic flows.
With regard claim 6, the modified circuit of TANIGAWA et al. and Khoshnevisan et al. teaches all of the subject matter as described in the above paragraph except for specifically teaching wherein the wireless network core selecting the backhaul data rate based on the radio band comprises a Policy Control Function (PCF) selecting the backhaul data rate based on the radio band.
	However, DAO et al. teaches wherein the wireless network core selecting the backhaul data rate based on the radio band comprises a Policy Control Function (PCF) selecting the backhaul data rate based on the radio band (Fig.2 elements CN130 and 236 and para.79, where the averaged bit rate calculated by the traffic engineering optimization process may be used as a QoS recommendation for traffic flows and the “best path” (e.g. optimal path) calculated by the traffic engineering process may be sent to the PCF 236 …) in order to find the best UP path selection and averaged bit rate of traffic flows (para.79). 
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to include wherein the wireless network core selecting the backhaul data rate based on the radio band comprises a Session Management Function (SMF) selecting the backhaul data rate based on the radio band as taught by DAO et al. into the modified circuit of TANIGAWA et al. and Khoshnevisan et al. so as to find the best UP path selection and averaged bit rate of traffic flows.
With regard claim 7, the modified circuit of TANIGAWA et al. and Khoshnevisan et al. teaches all of the subject matter as described in the above paragraph except for specifically teaching wherein the wireless network core selecting the backhaul data rate based on the radio band comprises an Access and Mobility Management Function (AMF) selecting the backhaul data rate based on the radio band.
	However, DAO et al. teaches wherein the wireless network core selecting the backhaul data rate based on the radio band comprises an Access and Mobility Management Function (AMF) selecting the backhaul data rate based on the radio band (Fig.2 elements CN130 and 234 and para.73 and 79, where the AMF 234 may request the NWDA 237 to provide the mobility information and NWDA 237 may run a traffic engineering optimization process to find the best UP path selection and averaged bit rate of traffic flows and PDU sessions (e.g. any of the GBR, MBR, AMBR) …) in order to find the best UP path selection and averaged bit rate of traffic flows (para.79). 
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to include wherein the wireless network core selecting the backhaul data rate based on the radio band comprises an Access and Mobility Management Function (AMF) selecting the backhaul data rate based on the radio band as taught by DAO et al. into the modified circuit of TANIGAWA et al. and Khoshnevisan et al. so as to find the best UP path selection and averaged bit rate of traffic flows.
With regard claim 9, the modified circuit of TANIGAWA et al. and Khoshnevisan et al. and DAO et al. further teaches wherein the wireless access node comprises a Fifth Generation New Radio (SGNR) access node (Fig.2 elements 200 and 220, where The communication network architecture 200 is a next generation (such as fifth generation (5G) wireless networks).	
With regard claim 12, which is a wireless communication network claim related to claim 2, all limitation is contained in claim 2. The explanation of all the limitation is already addressed in the above paragraph.
With regard claim 13, which is a wireless communication network claim related to claim 3, all limitation is contained in claim 3. The explanation of all the limitation is already addressed in the above paragraph.
With regard claim 15, which is a wireless communication network claim related to claim 5, all limitation is contained in claim 5. The explanation of all the limitation is already addressed in the above paragraph.
With regard claim 16, which is a wireless communication network claim related to claim 6, all limitation is contained in claim 6. The explanation of all the limitation is already addressed in the above paragraph.
With regard claim 17, which is a wireless communication network claim related to claim 7, all limitation is contained in claim 7. The explanation of all the limitation is already addressed in the above paragraph.
With regard claim 19, which is a wireless communication network claim related to claim 9, all limitation is contained in claim 9. The explanation of all the limitation is already addressed in the above paragraph.
Claims 10 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over TANIGAWA et al. (JP 2004282169, English translation, provided in previous office action to the parent application, 17/085,253) and Khoshnevisan et al. (US 2020/0205149) as applied to claim 1 above, and further in view of Eichen (US 2021/0058146).
With regard claim 10, the modified circuit of TANIGAWA et al. and Khoshnevisan et al. discloses all of the subject matter as described in the above paragraph except for specifically teaching wherein the radio band comprises a block of Federal Communication Commission (FCC) licensed radio spectrum.
	However, Eichen teaches wherein the radio band comprises a block of Federal Communication Commission (FCC) licensed radio spectrum (para.2 and 3, where the FCC conducts auctions to license portions of the spectrum) in order for the purpose of Closing the Digital Divide, Promoting Innovation and Protecting Consumers & Public Safety (FCC mission and Agency Objectives). 
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to include wherein the radio band comprises a block of Federal Communication Commission (FCC) licensed radio spectrum as taught by Eichen into the system of , the modified circuit of TANIGAWA et al. and Khoshnevisan et al. in order for the purpose of Closing the Digital Divide, Promoting Innovation and Protecting Consumers & Public Safety.
With regard claim 20, which is a wireless communication network claim related to claim 10, all limitation is contained in claim 10. The explanation of all the limitation is already addressed in the above paragraph.
Allowable Subject Matter
Claims 4, 8, 14 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the objection(s) set forth in this Office action and rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicants. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicants in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted M. Wang whose telephone number is 571-272-3053.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Ted M Wang/
Primary Examiner, Art Unit 2633